Citation Nr: 0105881	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, 
Philippines (the RO).  In that decision, the RO found that 
the appellant was not entitled to VA benefits because he did 
not have qualifying service as a veteran.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no recognized service in the Army of the United States or 
as a member of the Philippine Commonwealth Army in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met; the appellant is not eligible for 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant challenges the May 1998 RO determination that 
he does not have qualifying military service.  The appellant 
contends that was a member of the Army of the United States 
(AUS) by virtue of his induction into the 14th Infantry 
Regiment in July 1942, and that he is therefore entitled to 
certain benefits administered by VA.


In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 
3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).


Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Factual Background

An Enlisted Record and Report of Separation shows that the 
appellant served with "C" Company, 14th Infantry Regiment 
(AUS), and that he was inducted on July 22, 1942, under 
authority contained in a radio address by General Douglas 
MacArthur on July 12, 1942.  The appellant's date of 
separation is noted as August 13, 1948.

Thereafter, in a VA Form 3101, Request for Army Information, 
submitted in October 1948, the U.S. Department of the Army 
certified that the appellant had served on active duty from 
July 22, 1942 to August 13, 1948.  It was further noted that 
the appellant had no guerilla status, nor did he have any 
service under a recognized commissioned officer of the Armed 
Forces of the United States.  Subsequent certifications 
received by the RO in December 1949 and January 1950 
confirmed this information.

In a letter dated in April 1950, the U.S. Department of the 
Army indicated that it was returning a number of VA Forms 
3101 to the RO, including one such form pertaining to the 
appellant.  The Army reiterated its previous certifications 
regarding each of the individuals referred to in these forms, 
including the appellant.

In June 1952, the RO issued another request to the Department 
of the Army for verification of the appellant's service.  In 
a response letter dated in November 1952, the Department of 
the Army indicated that their records showed that the 
appellant had been a member of the 14th Infantry.  It was 
noted that the status of members of that organization was 
being reviewed by the department, and that an extended delay 
was anticipated.

Thereafter, in a VA Form 3101 received in November 1953, the 
U.S. Department of the Army indicated that the appellant had 
no service in the Army of the United States, nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  It was further indicated that 
the appellant's military status as a member of AUS, which had 
been previously granted based upon his alleged service with 
the 14th Infantry Regiment, was revoked.

The is no subsequent evidence of record for approximately the 
next 45 years.

The record reflects that in February 1997, the appellant 
submitted a letter to the RO in which he indicated that he 
was claiming entitlement to VA benefits based upon active 
military service during World War II.  In a letter received 
in September 1997, the appellant clarified that he was 
seeking entitlement to non service-connected pension 
benefits.

In May 1998, the RO determined that the appellant had no 
basic entitlement to non service-connected pension benefits.  
The RO advised the appellant that 38 U.S.C.A. § 107(a) 
specifically prohibits entitlement to pension benefits to 
veterans whose only credible service was with the Philippine 
Commonwealth Army (USAFFE), New Philippine Scouts (non-
commissioned and enlisted on or after October 5, 1945), 
and/or Philippine guerilla forces.

In a Notice of Disagreement received in June 1998, the 
appellant asserted that a number of soldiers who had served 
with him in the 14th Infantry had also had their claims 
initially denied by the RO, only to have them later granted 
by the Board.  The appellant noted that the basis of the RO's 
initial denial in each case was that the soldiers' status as 
veterans of AUS had been revoked.

In a letter dated in September 1998, the RO advised the 
appellant that benefits administered by VA are based upon 
active military service with the Armed Forces of the United 
States.  The appellant was informed that the Department of 
the Army had determined that he did not render valid service 
in the Armed Forces of the United States, either as a member 
of the Philippine Commonwealth Army, or as a recognized 
guerilla.  The appellant was advised that for this reason, no 
benefits were payable to him.

In a Supplemental Statement of the Case (SSOC) issued in 
April 2000, the RO noted that the Department of the Army had 
certified the appellant's status as a member of the 14th 
Infantry Regiment (AUS) in VA Forms 3101 submitted in 
December 1949 and January 1950.  The RO further noted, 
however, that this status had been revoked by the Department 
of the Army in a VA Form 3101 received in November 1953.  For 
this reason, the RO continued to deny the appellant's claim 
of entitlement to basic eligibility for VA benefits.

In a letter dated in April 2000, the appellant asserted that 
under the "Rules of Evidence", VA was obligated to accept 
the certifications dated in December 1949 and January 1950, 
in which the Department of the Army indicated that the 
appellant was a member of the 14th Infantry Regiment.  He 
further asserted that the revocation of this status by the 
Department of the Army was both "unconstitutional", and 
"not proper and legal".

Analysis

As discussed above, the Board is bound to accept service 
department findings in determining whether a claimant had 
valid military service.  See Venturella, 11 Vet. App. at 341; 
Cahall, 7 Vet. App. at 237.  VA does not have the authority 
to alter findings of the service department.  See Duro, 2 
Vet. App. at 532; see also Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

In this case, the Department of the Army ultimately 
determined that the appellant had no service in the Army of 
the United States or as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  In reaching that 
determination, the Department of the Army was provided with 
all of the pertinent information that was submitted by the 
appellant in regard to his purported service in the 14th 
Infantry Regiment (AUS).  Although the service department's 
most recent determination was issued in 1953, which was some 
time ago, the appellant has not identified any information 
which was not considered by the department at that time or 
which demonstrates that its decision was erroneous in any 
way.  See Laruan, 11 Vet. App. at 82.  

Although the appellant has repeatedly pointed to the fact 
that he was certified on several occasions prior to 1953 as 
being a member of the 14th Infantry Regiment, it appears that 
the Department of the Army specifically considered this fact, 
but determined that the appellant's status as a member of 
that organization was revoked.  In fact, it appears that the 
appellant's status was revoked following a reevaluation 
specifically of the status of members of the 14th Infantry 
Regiment by the Department of the Army.  Because VA is bound 
to accept the findings of the service department in this 
regard, the Board finds that the appellant had no service in 
the Army of the United States or as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  See 38 
C.F.R. § 3.203; see also Duro, 2 Vet. App. at 532

The appellant recently asserted that VA violated the "Rules 
of Evidence" by choosing to accept the Department of the 
Army's November 1953 determination that he did not have valid 
service, rather than accepting the previous certifications 
dated in December 1949 and January 1950 indicating that he 
did have valid service.  The appellant did not see fit to 
enlighten the Board as to what "Rules of Evidence" he was 
referring to, much less a specific "Rule of Evidence".  In 
any event, Board decisions are based on consideration of the 
entire record.  The Board may choose one particular item of 
evidence over others, provided that it provide reasons and 
bases for doing so.  See 38 U.S.C.A. § 7104.  

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the appellant's evidentiary assertions.  The Board must 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the appellant.  See Meyer 
v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 
52 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The United States Court of Appeals for the Federal Circuit 
has held that the Board is "an expert administrative board, 
. . . the only proper tribunal to find the contested facts in 
veterans cases."  Elkins v. Gober, No. 00-7023 (Fed.Cir. 
Oct. 13, 2000).   Federal Circuit has further held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (1997). 

In this case, the appellant in essence urges the Board to 
accept the now-revised
pre-1953 reports of the Department of the Army as to his 
status and reject the 1953 (and current) status determination 
made by the Department of the Army.  For the reasons stated 
immediately below, the Board  chooses not to do so.  

As discussed in detail above, it is now a well-established 
principle that VA does not have the authority to alter 
findings of the service department.  See Venturella, 11 Vet. 
App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 
532; Soria, 118 F.3d at 749.  In this case, in 1953 the 
service department determined that the appellant's previously 
recognized status as a member of the 14th Infantry Regiment 
was revoked.  That determination was evidently based on a 
review of the official records.  See the November 1952 letter 
from the department of the Army.  The 1953 determination as 
to the appellant's status has not been subsequently changed 
and remains in effect.  The Board is obligated to accept that 
determination. 

The Board notes the appellant has identified several 
individuals that he contends also served in the 14th Infantry 
and were initially denied entitlement to VA benefits by the 
RO on the basis that their status as a member of that 
organization had been revoked.  He asserts that each of these 
individuals was later granted entitlement to VA benefits by 
the Board.  In this regard, the Board notes that pursuant to 
38 C.F.R. § 20.1303 (2000), decisions of the Board are 
considered nonprecedential in nature.  Each case is decided 
on the basis of the individual facts particular to each case 
in light of the applicable law and regulations.  As discussed 
in detail above, the Board has reviewed the record in the 
case and found that the appellant had no recognized service 
in Army of the United States or as a member of the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the appellant had no recognized 
service in the Army of the United States or as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a "veteran" for purposes of establishing 
eligibility to VA benefits.  Therefore, the appellant's claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional Matters

In general, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  However, VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  As 
discussed in detail above, the appellant he does not meet the 
legal requirements for being considered a "veteran" for 
purposes of entitlement to VA benefits.  Thus, even if every 
effort were taken to assist the appellant, there would remain 
no reasonable possibility that such assistance would aid in 
substantiating his claim.  Therefore, the Board concludes 
that there is no further duty to assist the appellant in the 
development of his claim.  

As a final matter, the Board observes that the appellant has 
challenged the legality and the constitutionality of the 
change in his status made by the Department of the Army in 
1953.  The Board is without jurisdiction to review such 
service department determinations.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  If the appellant believes there is a 
reason to dispute the report of the service department or the 
contents of military records, the proper course for that 
claimant is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

